Higgins, J.
The contract set up by the defendants is discussed in the case of Thompson v. Turner, 245 N.C. 478, 96 S.E. 2d 263. We refrain from further discussion of the merits in order that neither party may be prejudiced at the final hearing. This Court is not bound by the findings of fact made at the trial below; it “. . . nevertheless indulges the presumption that the findings of the hearing judge are correct, and requires the appellant to assign and show error . . .” Huskins v. Hospital, 238 N.C. 357, 78 S.E. 2d 116.
We have a right to assume the trial court dissolved the order in the exercise of a sound discretion. “. . . ‘whether the court will dissolve an injunction on hearing the answer only, or will order the bill to stand over for proofs, much must depend upon the sound discretion of the judge who is to decide the question.’ . . . ‘But it is also a well settled rule that when by the answer the plaintiff’s whole equity is denied, and the statement in the answer is credible and exhibits no attempt to evade the material charges in the complaint, ... an injunction . . . will be dissolved.’ ” Lance v. Cogdill, 238 N.C. 500, 78 S.E. 2d 319. (authorities cited)
In this case it is extremely doubtful whether the complaint can be so construed as to allege either the plaintiff is threatened with irreparable injury, or that it does not have an adequate remedy at law. Arey v. Lemons, 232 N.C. 531, 61 S.E. 2d 596; Oil Co. v. Mecklenburg County, 212 N.C. 642, 194 S.E. 114.
The order of the Superior Court from which this appeal is taken is
Affirmed.